This is an action to foreclose a mortgage executed by the defendant to secure the payment of his note to the plaintiff, Daisy V. Koonce. SeeKoonce v. Fort, 204 N.C. 426, 168 S.E. 672.
The action was heard on exceptions duly filed by the defendant to the report of the commissioners of the sale made by them under the orders of the court on 1 May, 1933. The exceptions were overruled, and the sale was confirmed.
From judgment directing the commissioners to convey the land described in the complaint to the purchaser at the sale, upon her compliance with her bid, the defendant appealed to the Supreme Court.
The exceptions to the orders made in this action directing the commissioners to require the last and highest bidder at the sale or resales of the land described in the complaint, to secure his bid, before their acceptance of the same, were properly overruled. These orders were made by the court in the exercise of its discretion, which is not affected by C. S., 2591. Koonce v. Fort, 204 N.C. 426, 168 S.E. 672.
The order confirming the sale, and directing the commissioners to convey the land described in the complaint to the purchaser upon her compliance with her bid, is
Affirmed. *Page 414